

AIRBEE WIRELESS, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
WC-2008 - I -
 
THE OFFER AND SALE OF THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR
QUALIFIED UNDER STATE SECURITIES LAWS AND SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND EFFECTIVE QUALIFICATION THEREOF OR IF
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT AND THE QUALIFICATION
REQUIREMENTS OF THE RELEVANT STATE.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ___________________ (the “Holder”), and/or its assigns, is
entitled to purchase, from time to time and subject to the terms and conditions
of this Warrant, from AIRBEE WIRELESS, INC., a Delaware corporation (the
“Company”), fully paid and nonassessable shares of Common Stock of the Company,
par value $0.00004 per share (each, a “Share” and collectively, the “Shares”),
in accordance with the terms hereof, during the period commencing on the date
set forth on the signature page hereof (the “Commencement Date”). Terms not
defined herein shall have the meaning ascribed to them in the Convertible
Debenture and Warrant Purchase Agreement being executed contemporaneously
herewith (the “Purchase Agreement”). If there is any conflict between the terms
of the Purchase Agreement and this Warrant, the Purchase Agreement shall govern.
If this Warrant is silent as to any term, the terms of the Purchase Agreement
shall govern.
 
1. Number of Shares; Vesting; Exercise Price and Expiration Date.
 
(a) This Warrant may be exercised for ____________________ Shares, subject to
adjustment pursuant to the terms hereof.
 
(b) The right to exercise this Warrant shall fully vest on the Commencement
Date.
 
(c) The exercise or purchase price for the Shares shall be $_______ per Share.
Such price shall be subject to adjustment pursuant to the terms hereof (such
price, as adjusted from time to time, is hereinafter referred to as the
“Exercise Price”).
 
(d) The purchase right represented by this Warrant shall terminate on or before
5 p.m. Pacific standard time, on the fifth (5th) anniversary of the Commencement
Date (the “Expiration Date”).
 
2. Exercise and Payment.
 
(a) Cash Exercise. At any time after the Commencement Date, this Warrant may be
exercised in whole or in part, from time to time, by the Holder by surrender of
this Warrant and the Notice of Exercise annexed hereto duly completed and
executed by the Holder to the Company at the principal executive offices of the
Company, together with payment in the amount obtained by multiplying the
Exercise Price then in effect by the number of Shares thereby purchased, as
designated in the Notice of Exercise. Payment may be in cash or by check payable
to the order of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Mandatory Exercise. Promptly following the first consecutive ten (10)
trading day period of time prior to the Expiration Date during which the closing
sale price of the Company’s Common Stock, as reported by the Nasdaq National
Market or other securities exchange on which the Company’s Common Stock is then
listed, is equal to or greater than 300% of the Exercise Price on each day
during such period, the Company shall deliver to the Holder a Mandatory Exercise
Notice, together with a computation demonstrating the basis for such Mandatory
Exercise Notice. In such event, notwithstanding anything to the contrary in
Section 2(a) above, the Holder agrees to exercise this Warrant in full within
ten (10) days following receipt of the Mandatory Exercise Notice from the
Company. To the extent that this Warrant is not so exercised, it shall expire
and be of no further force or effect. For purposes of this Warrant, “Mandatory
Exercise Notice” shall mean the notice delivered by the Company to the Holder
advising the Holder that the closing sale price of the Company’s Common Stock,
as reported by the Nasdaq National Market or other securities exchange on which
the Company’s Common Stock is then listed, has been equal to or greater than
300% of the Exercise Price (as adjusted for splits, reverse splits, stock
dividends, share combinations and the like) for ten (10) consecutive trading
days.
 
3. Delivery of Certificates. Within a reasonable time after exercise, in whole
or in part, of this Warrant, the Company shall issue in the name of and deliver
to the Holder, a certificate or certificates for the number of fully paid and
nonassessable Shares which the Holder shall have requested in the Notice of
Exercise. If this Warrant is exercised in part, the Company shall deliver to the
Holder a new Warrant for the unexercised portion of this Warrant at the time of
delivery of such certificate or certificates.
 
4. No Fractional Shares. No fractional Shares or scrip representing fractional
Shares will be issued upon exercise of this Warrant. If upon any exercise of
this Warrant a fraction of a Share results, the Company will pay the Holder the
difference between the cash value of the fractional Share and the portion of the
Exercise Price allocable to the fractional Share.
 
5. Charges, Taxes and Expenses. The Holder shall pay all transfer taxes or other
incidental charges, if any, in connection with the transfer of the Shares
purchased pursuant to the exercise hereof from the Company to the Holder.
 
6. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 
7. Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding weekday which
is not a legal holiday.
 
 
2

--------------------------------------------------------------------------------

 

8. Adjustment of Exercise Price and Number of Shares. The number of securities
purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the expiration of this Warrant subdivide
its outstanding securities as to which purchase rights under this Warrant exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Warrant exist, or declare a cash dividend, the number
of Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision or payment of a cash dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the purchase price payable per Share, so that the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant as of such date shall remain the same.
 
(b) Share Distribution. If at any time after the date hereof the Company makes a
distribution on the Shares into which this Warrant is exercisable payable in
Shares or other securities or rights convertible into Shares (“Share
Equivalents”) without payment of any consideration by such holder for the
additional Shares or the Share Equivalents (including the additional Shares
issuable upon exercise or conversion thereof), then the number of Shares for
which this Warrant may be exercised shall be increased as of the record date (or
the if no record date is set) for determining which holders of Shares shall be
entitled to receive such distribution, in proportion to the increase in the
number of outstanding Shares (and Shares issuable upon conversion of all such
securities convertible into Shares) of Shares as a result of such distribution,
and the Exercise Price shall be adjusted so that the aggregate amount payable
for the purchase of all the Shares issuable hereunder immediately after the
record date (or on the date of such distribution, if applicable), for such
distribution shall equal the aggregate amount so payable immediately before such
record date (or on the date of such distribution, if applicable).
 
(c) Other Distributions. If at any time after the date hereof the Company
distributes to holders of the class of Shares into which this Warrant is
exercised, other than as part of its dissolution or liquidation or the winding
up of its affairs, any Shares, any evidence of indebtedness or any of its assets
(other than cash, Shares or securities convertible into Shares), then the
Company may, at its option, either (i) decrease the per Share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
Share as determined in good faith by the Company’s Board of Directors or (ii)
provide by resolution of the Company’s Board of Directors that on exercise of
this Warrant, the Holder hereof shall thereafter be entitled to receive, in
addition to the Shares otherwise receivable on exercise hereof, the number of
Shares or other securities or property which would have been received had this
Warrant at the time been exercised without the payment by the Holder of any
additional consideration.
 
(d) Reclassification, Etc. If at any time after the date hereof there shall be a
change or reclassification of the securities as to which purchase rights under
this Warrant exist into the same or a different number or type of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of Shares or other
securities or property resulting from such change or reclassification, which
would have been received by Holder for the Shares subject to this Warrant had
this Warrant at such time been exercised.
 
 
3

--------------------------------------------------------------------------------

 

(e) Effect of Reorganization and Asset Sales. If any (i) reorganization of the
securities as to which purchase rights under this Warrant exist,
(ii) consolidation or merger of the Company with or into another corporation, or
(iii) sale or all or substantially all of the Company’s operating assets to
another corporation followed by a liquidation of the Company (any such
transaction shall be referred to herein as an “Event”), is effected in such a
way that holders of Shares are entitled to receive securities and/or assets as a
result of their ownership of the Shares, the Holder, upon exercise of this
Warrant, shall be entitled to receive such shares of stock securities or assets
which the Holder would have received had it fully exercised this Warrant on or
prior the record date for such Event. The Company shall not merge into or
consolidate with another corporation or sell all of its assets to another
corporation for a consideration consisting primarily of securities of such
corporation, unless the successor or acquiring corporation, as the case may be,
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed or observed by
the Company and all of the obligations and liabilities hereunder unless waived
in writing by the Holder.
 
9. Notice of Adjustments. Whenever the Exercise Price or number of Shares
purchasable hereunder shall be adjusted pursuant to Section 8 hereof, the
Company shall execute and deliver to the Holder a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Exercise
Price and number of Shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by first
class mail, postage prepaid) to the Holder.
 
10. Rights as Shareholder. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights as a Shareholder of the Company with respect to
the Shares, including (without limitation) the right to vote such Shares,
receive distributions thereon, or be notified of Shareholder meetings, and the
Holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company.
 
11. Restricted Securities. The Holder understands that this Warrant and the
Shares purchasable hereunder constitute “restricted securities” under the
federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the “1933 Act”), or
an applicable exemption from such registration. In this connection, the Holder
acknowledges that the securities legend on Exhibit A to the Notice of Exercise
attached hereto shall be placed on any Shares issued to the Holder upon exercise
of this Warrant.
 
12. Certification of Investment Purpose. Unless a current registration statement
under the 1933 Act shall be in effect with respect to the securities to be
issued upon exercise of this Warrant, the Holder covenants and agrees that, at
the time of exercise hereof, it will deliver to the Company a written
certification executed by the Holder that the securities acquired by such Holder
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof.
 
13. Transferability. This Warrant shall be transferable on the books of the
Company maintained at its principal office wherever then located, upon delivery
thereof duly endorsed by the Holder or its assign(s), or their duly authorized
attorney or representative, accompanied by proper evidence of succession,
assignment or authority to transfer. Upon any registration of transfer, the
Company shall execute and deliver new Warrants to the person entitled thereto.
This Warrant may be transferred, divided or combined, upon request to the
Company by the Holder, into a certificate or certificates representing the right
to purchase the same aggregate number of Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
14. No Impairment. The Company shall not, by amendment of its certificate of
incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Warrant and
in taking all such action as may be reasonable necessary or appropriate to
protect the Holder’s rights hereunder against impairment. If the Company takes
any action affecting its Shares other than as described in this Warrant that
adversely affect the Holder’s rights under this Warrant, the Exercise Price
shall be adjusted downward and the number of Shares issuable upon exercise of
this Warrant shall be adjusted upward in such a manner that the aggregate
Exercise Price of this Warrant is unchanged.
 
15. Miscellaneous.
 
(a) Construction. Unless the context indicates otherwise, the term “Holder”
shall include any transferee or transferees of this Warrant pursuant to Section
13 and the term “Warrant” shall include any and all warrants outstanding
pursuant to this Agreement, including those evidenced by a certificate or
certificates issued upon division, exchange, substitution or transfer pursuant
to Section 13.
 
(b) Restrictions. By receipt of this Warrant, the Holder makes the same
representations with respect to the acquisition of this Warrant as the Holder is
required to make upon the exercise of this Warrant and acquisition of the Shares
purchasable hereunder as set forth in the Form of Investment Letter attached as
Exhibit A to the Notice of Exercise, the form of which are attached hereto as
Exhibit A.
 
(c) Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or three (3) days following
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified (or one (1) day
following timely deposit with a reputable overnight courier with next day
delivery instructions), or upon confirmation of receipt by the sender of any
notice by facsimile transmission, at the address indicated below or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other parties.
 
To Holder:
John W. Bartman and Thomas F. Bartman
 
11777 San Vicente Blvd Suite 600
 
Los Angeles, California 90049
 
Facsimile: 310 826-8477
   
With copies to:
Samuel W. Halper, Esq.
 
10866 Wilshire Blvd., Suite 400
 
Los Angeles, CA 90024
 
Facsimile: 424-901-8399


 
5

--------------------------------------------------------------------------------

 



 
and
     
Allen & Associates LLC
 
12400 Wilshire Blvd Suite 1080
 
Los Angeles, California 90025
 
Facsimile: 310 371-7272
   
To the Company:
AIRBEE WIRELESS, Inc.
 
9400 Key West Avenue
 
Rockville, MD 20850
 
Attention: E. Eugene Sharer, President
 
Facsimile: (301) 517-1861
   
With copies to:
Stradling Yocca Carlson & Rauth
 
660 Newport Center Drive
 
Newport Beach, California 92660
 
Attention: Shivbir S. Grewal, Esq.
 
Facsimile: (949) 725-4100
     
and
     
Allen & Associates LLC
 
12400 Wilshire Blvd Suite 1080
 
Los Angeles, California 90025
 
Facsimile: 310 371-7272

 
(d) Governing Law. Any dispute in the meaning, effect or validity of this
Warrant shall be resolved in accordance with the laws of the State of New York
without regard to the conflict of laws provisions thereof.
 
(e) Attorneys’ Fees. In the event that any suit or action is instituted under or
in relation to this Warrant, including without limitation to enforce any
provision in this Warrant, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Warrant, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
(f) Entire Agreement. This Warrant, the exhibits and schedules hereto, and the
Convertible Debenture and Warrant Purchase Agreement to which it is attached,
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, whether oral or written, between
the parties hereto with respect to the subject matter set froth below.
 
(g) Binding Effect. This Warrant and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the Company and its
successors and assigns, and Holder and its successors and assigns.
 
(h) Waiver; Consent. This Warrant may not be changed, amended, terminated,
augmented, rescinded or discharged (other than by performance), in whole or in
part, except by a writing executed by the parties hereto, and no waiver of any
of the provisions or conditions of this Warrant or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
(i) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.
 
(j) Assignment. Holder shall have the right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate its duties or obligations
under this Agreement. This Agreement is made solely for the benefit of the
parties hereto, and no other person, partnership, association or corporation
shall acquire or have any right under or by virtue of this Agreement.
 
[Remainder of the page is intentionally left blank. Signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant effective as
of the date set forth below.
 
DATED: _________________, 2008
“Company”
     
AIRBEE WIRELESS, INC.
       
By:
   
Name:
E. Eugene Sharer  
Title:
President      
“Holder”
     
[___________________________]
       
By:
   
Name:
   
Title:
 

 
Signature Page to WC – 2008 – I -

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 
To:   AIRBEE WIRELESS, INC.
 
The undersigned hereby elects to purchase _____________ Shares (the “Shares”) of
AIRBEE WIRELESS, INC., a Delaware corporation (the “Company”) pursuant to the
terms of the attached Warrant, and tenders herewith payment of the purchase
price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the Shares purchased hereunder in the
names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
Dated:
           
Name:
       
Title:
 

 
 
A-1

--------------------------------------------------------------------------------

 

Exhibit A
 
To:    AIRBEE WIRELESS, INC.
 
In connection with the purchase by the undersigned of _________ Shares of (the
“Shares”) of AIRBEE WIRELESS, INC., a Delaware corporation (the “Company”), upon
exercise of that certain Warrant dated as of January 30, 2008, the undersigned
hereby represents and warrants as follows:
 
The Shares to be received by the undersigned upon exercise of the Warrant are
being acquired for its own account, not as a nominee or agent, and not with a
view to resale or distribution of any part thereof, and the undersigned has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The undersigned believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares.
 
The undersigned understands that the Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in transactions not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act of 1933, as amended (the “Act”),
only in certain limited circumstances. In this connection, the undersigned
represents that it is familiar with Rule 144 of the Act, as presently in effect,
and understands the resale limitations imposed thereby and by the Act.
 
The undersigned understands the instruments evidencing the Shares may bear the
following legend:
 
THE OFFER AND SALE OF THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR
QUALIFIED UNDER STATE SECURITIES LAWS AND SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR, THAT SUCH SALE, TRANSFER, ASSIGNMENT
OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT AND THE QUALIFICATION REQUIREMENTS OF THE RELEVANT
STATE.
 
Dated:
           
Name:
       
Title:
 

 
 
A-2

--------------------------------------------------------------------------------

 
 